DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 10/12/2022 have been fully considered but they are not persuasive.
In re pages 7-8, the applicant argues that “See Lawrence at paragraphs [0038] and [0046] (emphasis added). The above cited portions of Lawrence, at best, appear to describe a recording operation in which a device orientation indicator is associated with individual frames. The individual frames are frames captured by an image recording device or video camera (see id. at paragraph [0035]), and these indicators are for the orientation of the image capture device (see id. at paragraph [0036]). The cited portions appear to merely be describing matching the recorded frames with the orientation determinations and then storing them. See Lawrence at paragraph [0038]. The stored bit values for the orientation indicators are then retrieved from memory and the frame is rotated. See Lawrence at paragraph [0046]. 
	These teachings in Lawrence appear to be silent with respect to "receiving output information associated with the image" let alone "output information [that] comprises a first plurality of output parameters associated with a first orientation of the user device, and a second plurality of output parameters associated with a second orientation of the user device" as claimed. The cited portions of Lawrence appear to teach merely storing one orientation indicator for a frame rather than "a first plurality of output parameters associated with a first orientation of the user device, and a second plurality of output parameters associated with a second orientation of the user device" as recited in claim 1.”
In response, the examiner respectfully disagrees. Lawrence discloses paragraph 0068 teaches “When the video is to be encoded and transmitted from a separate device, the indicators may be placed in the metadata for each frame.  The indicators indicate whether the frame was recorded in landscape mode or portrait mode.  This may be a single bit (0 or 1) in the metadata.”, furthermore, paragraph 0024 teaches “When the device orientation indicator is stored for every frame in a given video, the system will know if and when a user changed the orientation of the recording device during video recording, and can rotate the frames appropriately during video playback (before a frame is to be displayed) based on the user's viewing orientation.  This results in a better user experience when viewing videos that have been captured on the device and that have been rotated during image capture.” Furthermore, fig. 5A, paragraph 0121-0122 teaches “The method also may comprise retrieving the device orientation indicator from the metadata of individual frames; obtaining the individual device orientation indicators embedded in data transmitted in a bitstream and data respectively associated with individual frames of the video sequence; determining which part of a rotated frame to display in the view orientation when the entire rotated frame will not fit on a screen of a device playing the video sequence at the view orientation….obtain frames of a video sequence and a plurality of device orientation indicators each associated with a different frame of the video sequence and that indicate an orientation of the frame while the frame was recorded; determine a view orientation of the video sequence indicating an orientation of a device using, or to be used, to display the video sequence”, furthermore, paragraph 0050 teaches “Once a decision has been made to rotate the frame, it becomes necessary to determine how best to render the frame since the frame was captured with the device in another orientation and is actually a frame with a different aspect ratio. This situation provides a number of possible options. First, the rotated frame could be reduced in size so that the entire rotated frame fits into the screen in the view orientation.”, paragraph 0029 teaches “By other features, the margins of the rotated frames, formed by rotating the frames without resizing the frames for the new orientation, may be treated to provide a more pleasant viewing experience as well. This may include extending the visible part of the image of the rotated frame onto the margins to fill an entire view orientation frame with an image as with the non-rotated frames. Otherwise, the margins may be set apart with background color or luminance. To avoid flashes of the margins, similarly sized margins may be placed on all frames whether rotated or not to provide the same image size for the entire video sequence.” Herein, Lawrence teaches the orientation indicators may be placed in the metadata for each frame, and determine a view orientation of the video sequence indicating an orientation of a device using, or to be used, to display the video sequence. The indicators indicate whether the frame was recorded in landscape mode or portrait mode and based on the landscape or portrait mode video frame rotates. To rotate the video frames plurality of output parameters associated, for example, aspect ratio, margins.  Thus, meets claimed plurality of output parameters (for example, aspect ratio or margins) associated with orientation (for example, landscape or portrait mode).
Claims 2-8, 10-16, 18-23 are rejected for the same reason as discussed in the corresponding paragraph 2 above.
Claims 9, 17 are rejected for the same reason as discussed in the corresponding paragraph 2 above.
Therefore, in view of the above, the examiner believes that the features of the claims are taught by the applied arts. See also the Office Action sets for the below.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0187983 by Lawrence.

Regarding claim 1, a method comprising: 
receiving, by a user device, an image configured for output by the user device (fig. 5A, paragraph 0030, 0046 teaches “Process 500 then may include “render video” 512, and this may include performing the operations to determine whether a frame needs to be rotated, performing the rotation, formatting the rotated frame and any margins created due to the rotation, and then displaying the video sequence.” Image receive by the user device); 
receiving output information associated with the image (in addition to discussion above, paragraph 0046 teaches “In more detail, this may include “obtain device orientation indicators” 514, and as mentioned, the device orientation indicators may be obtained from a memory as needed and may be identifiable by frame, such as by a frame timestamp, which could be the presentation time stamp (PTS) or other number.”), wherein the output information comprises a first plurality of output parameters associated with a first orientation of the user device, and a second plurality of output parameters associated with a second orientation of the user device (in addition to discussion above, paragraph 0038 teaches “the orientation determinations are matched with frames with the same (or sufficiently similar as within a set margin) timestamp or clock value, and may be in the form of a bit that is placed in a memory of the recording device when the same device is to play the video as well, or placed in the metadata of individual, or each, frame when the video is to be transmitted to another device for rendering. The bit may be one value (0 or 1) when the orientation is landscape and the other value (0 or 1) when the orientation is portrait.”, paragraph 0050 teaches “Once a decision has been made to rotate the frame, it becomes necessary to determine how best to render the frame since the frame was captured with the device in another orientation and is actually a frame with a different aspect ratio. This situation provides a number of possible options. First, the rotated frame could be reduced in size so that the entire rotated frame fits into the screen in the view orientation.”, paragraph 0029 teaches “By other features, the margins of the rotated frames, formed by rotating the frames without resizing the frames for the new orientation, may be treated to provide a more pleasant viewing experience as well. This may include extending the visible part of the image of the rotated frame onto the margins to fill an entire view orientation frame with an image as with the non-rotated frames. Otherwise, the margins may be set apart with background color or luminance. To avoid flashes of the margins, similarly sized margins may be placed on all frames whether rotated or not to provide the same image size for the entire video sequence.” Herein, Lawrence teaches the orientation indicators may be placed in the metadata for each frame, and determine a view orientation of the video sequence indicating an orientation of a device using, or to be used, to display the video sequence. The indicators indicate whether the frame was recorded in landscape mode or portrait mode and based on the landscape or portrait mode video frame rotates. To rotate the video frames plurality of output parameters associated, for example, aspect ratio, margins.  Thus, meets claimed plurality of output parameters (for example, aspect ratio or margins) associated with orientation (for example, landscape or portrait mode). Herein the landscape and portrait orientation consider as first orientation and the second orientation); 
determining the first orientation of the user device (in addition to discussion above, paragraph 0038, 0046-0048 teaches “Particularly, this operation includes obtaining the current view orientation as indicated by orientation sensors on the device being used to display the video sequence….. Specifically, this may include determining a frame of the video sequence is to be rotated when the device orientation (during recording) of the frame is different than the view orientation on the device to be displaying the video sequence..”); and 
causing, based on determining the first orientation, and based on the first plurality of output parameters associated with the first orientation, at least a portion of the image to be output by the user device (in addition to discussion above, paragraph 0049 teaches “Process 500 may include “rotate frame when a mismatch occurs” 520, and more specifically, before the frame is displayed. Thus, the system, such as a pre-rendering processing unit, receives an indication that a frame is to be rotated and retrieves the frame from a memory, or may simply retrieve the next frame from a buffer that only holds frames to be rotated. The frame is then rotated so that the pixel positions of the image data are transposed to match the view orientation so that a landscape orientation is switched to a portrait orientation or vice versa.” Herein based on the orientation of the user device, frame of the images switched from a landscape orientation to a portrait orientation or vice versa).

Regarding claim 2, the method wherein the image is associated with a portion of a video (in addition to discussion above, paragraph 0046-0048 teaches image is portion of video sequence).

Regarding claim 3, the method wherein the output information comprises a display map indicating the first plurality of output parameters and the second plurality of output parameters (in addition to discussion above, fig. 9, paragraph 0072-0079 teaches based on the orientation indicator indicating the output parameters for the user device).

Regarding claim 4, the method wherein the first plurality of output parameters and the second plurality of output parameters each comprise at least one of: an image boundary, an aspect ratio, one or more image boundaries, or a transition (in addition to discussion above, paragraph 0050 teaches aspect ratio, paragraph 0076-0079 teaches trim, rotate, resize and margins the frame).

Regarding claim 5, the method wherein the determining the first orientation of the user device comprises receiving orientation data from a sensor integrated with the user device (in addition to discussion above, fig. 4, paragraph 0030 teaches orientation sensor 433 integrated with user device).

Regarding claim 6, the method wherein the first plurality of output display parameters comprises a first image boundary associated with a portrait orientation of the user device, and the second plurality of output parameters comprises a second image boundary associated with a landscape orientation of the user device (in addition to discussion above, fig. 5, 9 shows the boundary associated with orientation, paragraph 0049 teaches based on the orientation of the user device, frame of the images switched from a landscape orientation to a portrait orientation or vice versa).

Regarding claim 7, the method wherein the first image boundary or the second image boundary represents a portion of the image that is less than the whole image (in addition to discussion above, paragraph 0076 teaches “Once it is determined which part of the image of the rotated frame is to be placed in the view orientation frame, process 900 may include “trim rotated frame to fit view orientation screen” 918, and as explained above, the parts of the rotated image that extend outside of the view orientation frame at this point are removed.”).

Regarding claim 8, the method wherein the receiving the output information comprises receiving the output information in response to a request for information relating to the video (in addition to discussion above, fig. 9, step 902 shows receiving output information).

Claim 9 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 10 is rejected for the same reason as discussed in the corresponding claim 2 above.

Regarding claim 11, the method wherein the receiving the output information is in response to a request for information relating to the video (in addition to discussion above, fig. 9, step 902 shows receiving output information).

Claim 12 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 13 is rejected for the same reason as discussed in the corresponding claim 5 above.
Claim 14 is rejected for the same reason as discussed in the corresponding claim 6 above.
Claim 15 is rejected for the same reason as discussed in the corresponding claim 7 above.
Claim 16 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 17 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 18 is rejected for the same reason as discussed in the corresponding claim 3 above.
Claim 19 is rejected for the same reason as discussed in the corresponding claim 4 above.
Claim 20 is rejected for the same reason as discussed in the corresponding claim 6 above.

Regarding claim 21, the method wherein the output information is embedded in the image or in a content stream associated with the image (in addition to discussion above, fig. 5A, step 508 shows output information embedded in the image).

Claim 22 is rejected for the same reason as discussed in the corresponding claim 21 above.
Claim 23 is rejected for the same reason as discussed in the corresponding claim 21 above.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboraton tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484